1                                                             JS-6
2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   CECIL ROY TEDDER,                      Case No. CV 18-06900 DDP (AFM)
12
                         Petitioner,
            v.                              JUDGMENT
13

14   E. ARNOLD, Warden, et al.,
15
                         Respondents.
16

17         Pursuant to the Order Accepting Findings and Recommendations of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
20   is dismissed without prejudice.
21

22   DATED: 11-5-18
23

24
                                         ___________________________________
                                                 DEAN D. PREGERSON
25                                           SENIOR U.S. DISTRICT JUDGE
26

27

28
